       Case 1:16-cv-00406-DMT-ARS Document 154 Filed 09/21/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

 Vanessa Dundon, Jade Kalikolehuaokalani
 Wool, Crystal Wilson, David Demo, Guy
 Dullknife, III, Mariah Marie Bruce, Frank
 Finan, Israel Hoagland-Lynn, and Noah
 Michael Treanor, on behalf of themselves and
 all similarly-situated persons,


                                     Plaintiffs,
                                                                        Civil No.: 1:16-cv-406

 vs.


 Kyle Kirchmeier, Morton County, City of
 Mandan, Jason Ziegler, Stutsman County,
 Chad Kaiser, and Does 1-100,


                                   Defendants.


                           ORDER FOR LIMITED DISCOVERY



[¶1]     THIS MATTER comes before the Court to address the scope of the parties’ Rule 56(d)

limited discovery in relation to the Defendants’ converted Motion for Summary Judgment. On

September 10, 2020, the Court issued an Order Converting the Defendants’ Motion to Dismiss

into a Motion for Summary Judgment, deferring a ruling on the same, and Granting the Plaintiffs’

Request to Conduct Discovery Pursuant to Rule 56(d). Doc. No. 151. Pursuant to the Court’s

Order, both parties were required to provide a report to the Court outlining their respective

requested discovery plans pursuant to the Court’s guidelines on the same. Id. Both parties

submitted their discovery plans on September 17, 2020. Doc. Nos. 152, 153.




                                                   1
       Case 1:16-cv-00406-DMT-ARS Document 154 Filed 09/21/20 Page 2 of 7




[¶2]     The Court has reviewed the record and the parties’ respective discovery plans and

arguments. The Court begins by noting that while there are a number of Plaintiffs, Defendants,

and asserted claims, many of the documents are already in the record. The Court previously refused

to consider them for purposes of ruling on Summary Judgment until the Plaintiffs had a chance to

avoid summary disposition by responding to the pending Motion for Summary Judgment. The

Court continues to believe only additional limited discovery is needed to resolve the Defendants’

converted Motion for Summary Judgment.

[¶3]     The Defendants’ converted Motion for Summary Judgment narrows what factual

disputes are present for purposes of resolving their Motion. A majority of the Plaintiffs’ claims

may turn on the determination of the following: (1) whether the Plaintiffs had a lawful right to be

present where they were allegedly exercising their First Amendment rights when force was

allegedly applied to them; (2) whether protestors were engaging in unlawful and/or threatening

conduct before alleged force was used; (3) the type and amount of alleged force applied; and (4)

the types of warnings and/or orders, if any, the law enforcement gave to the protestors prior to the

use of alleged force, among a small number of other possible factual disputes. Because the purpose

of this discovery is to allow the Plaintiffs an opportunity to respond to these specific factual

disputes in the Defendants’ Motion for Summary Judgment, only limited discovery is appropriate.

Accordingly, the Court will ORDER limited discovery as follows:

   1. DEPOSITIONS

[¶4]     Pursuant to the Court’s September 10, 2020, Order, each party was to provide the name

of each individual or entity (not to exceed five (5)) they seek to depose. Doc. No. 151, p. 12, ¶26.

The Defendants did not provide such a list, instead requesting the Court to allow them to depose

all nine named Plaintiffs and an additional five (5) third parties. Doc. No. 152. The Plaintiffs have



                                                 2
         Case 1:16-cv-00406-DMT-ARS Document 154 Filed 09/21/20 Page 3 of 7




identified five individuals and entities they seek to depose including Sheriff Chad Kaiser, Sheriff

Kyle Kirchmeier, Lt. Glen Ternes (Specially deputized by Morton County), a Morton County

designee, and a City of Mandan designee. Doc. No. 153, p. 2.

[¶5]       Both parties argue more depositions are needed in this matter. Defendants argue if they

are limited to five depositions, this will preclude them from being able to depose third-party

witnesses to the events because they may need to use their five deposition allotments to depose

some of the nine named Plaintiffs. Doc. No. 152. The Plaintiffs assert written discovery may

uncover the identities of unknown individuals or defendants they may wish to depose later.

[¶6]       Upon review of the record, the Court notes the Plaintiffs filed over forty (40) declarations

in support of their Motion for Preliminary Injunction. Doc. Nos. 14, 81. These declarations include

statements from not only the nine named Plaintiffs, but other protestors witnessing and/or

participating in the events on November 20, 2016. In their initial Motion to Dismiss, the

Defendants relied upon facts embedded in these declarations to support their arguments that the

Plaintiffs’ claims were not viable. While the Court refused to consider these declarations on the

original motion to dismiss, the Court is free to consider these declarations now on the converted

Motion for Summary Judgment. On this basis, the Court is not persuaded that the Defendants need

to depose all nine Plaintiffs and an additional five non-party witnesses. As noted below, the

Defendants may use their two (2) allotted subpoenas to depose third-parties in lieu of using the

subpoenas to obtain documents from third-parties, which the Plaintiffs have indicated they intend

to do.

[¶7]       Along these same lines, the Court is not persuaded the Plaintiffs need to depose more

than five (5) total individuals or entities, aside from the two third-parties they intend to subpoena

for depositions. The Plaintiffs have alleged Sheriffs Kaiser and Kirchmeier, as “authorized



                                                   3
       Case 1:16-cv-00406-DMT-ARS Document 154 Filed 09/21/20 Page 4 of 7




policymakers” of the respective counties they preside over, “set in motion, supervised, directed,

approved, ratified and acquiesced in officers’ constitutional violations at the November 20, 2016,

demonstration, including but not limited to, the use of indiscriminate and excessive force and

deprivation of the plaintiffs’ First Amendment rights by Morton County officers and officers of

other jurisdictions providing mutual aid.” Doc. No. 1, ¶¶16, 20. The Plaintiffs have indicated they

intend to depose Sheriffs Kaiser and Kirchmeier, Lt. Glen Ternes, a designee of Morton County

and a designee of the City of Mandan. Doc. No. 153, p. 2. Some, if not all, of these individuals

may have pertinent information regarding policies related to the officers’ less lethal weapons,

which weapons were used that night, who used them, if those officers were trained in the different

types of weapons, information relied upon to justify the use of alleged force, etc.

[¶8]     On this basis, the Court will allow the Defendants, as a group, and the Plaintiffs, as a

group, to depose five (5) total individuals or entities, aside from those who the parties intend to

subpoena through their two (2) subpoena allotments. In addition, the Plaintiffs have requested the

opportunity to change the identities of their five (5) chosen individuals or entities to depose in the

event the written discovery they receive compels them to need to change the identities. The Court

will allow the parties to change the identity of the individuals or entities they intend to depose, so

long as all discovery is completed by the forthcoming limited discovery deadline, which will be

set by the Court after a status conference is held with the parties to discuss the same.

   2. SUBPOENAS

[¶9]     Pursuant to the Court’s September 10, 2020, Order, each party was to provide the name

of each individual or entity (not to exceed two (2)) they seek to subpoena. Doc. No. 151, p. 12,

¶26. The Plaintiffs have indicated they intend to subpoena for depositions a TigerSwan, LLC

designee pursuant to Federal Rule of Civil Procedure 30(b)(6) and Terry Van Horn, Intelligence



                                                  4
        Case 1:16-cv-00406-DMT-ARS Document 154 Filed 09/21/20 Page 5 of 7




Specialist and Coordinator, Law Enforcement Coordinating Committee for the District of North

Dakota. Doc. No. 153, p. 2. The Defendants have asserted they intend to subpoena records and

documents from Unicorn Riot and Myron Dewey. Doc. No. 152, p. 2.

[¶10]     The Court will allow the Plaintiffs, as a group, and the Defendants, as a group, to

subpoena two (2) third parties for either depositions or for records and documents. However, the

Court reminds the parties to be cognizant when subpoenaing third parties that the purpose of this

limited discovery is to resolve the specific factual disputes raised in the Defendants’ converted

Motion for Summary Judgment, not to engage in general discovery of a potential underlying claim.

While Rule 30(b)(6) allows a party to subpoena an organization for deposition, the Court reminds

the parties the subpoena “must describe with reasonable particularity the matters for examination.”

Fed. R. Civ. P. 30(b)(6). Again, the Court understands the parties may wish to change the identities

and mode of subpoena, i.e. deposition or for records and documents, of the two (2) individuals or

entities. The Court will allow the parties to change the identity of the individuals or entities they

intend to subpoena, so long as all discovery is completed by the forthcoming limited discovery

deadline, which will be set by the Court after a status conference is held with the parties to discuss

the same.

   3. INTERROGATORIES AND PRODUCTION OF DOCUMENTS

[¶11]     Pursuant to the Court’s September 10, 2020, Order, each party was to provide a list of

each individual or entity (not to exceed five (5) individuals or entities, including named parties) to

be served with interrogatories and production of document requests (not to exceed twelve (12) in

total, including subparts). Doc. No. 151, p. 12, ¶26.

[¶12]     The Plaintiffs request instead of being allowed to serve five (5) individuals or entities

with interrogatories and production of document requests (not to exceed 12 each including



                                                  5
        Case 1:16-cv-00406-DMT-ARS Document 154 Filed 09/21/20 Page 6 of 7




subparts) that they be allowed to serve three (3) entities with twenty (20) interrogatories and thirty

(30) production of document requests each. Doc. No. 153, p. 2. These three entities include Morton

County, City of Mandan, and Stutsman County. Id. The Court will grant the Plaintiffs’ request.

However, the Court reminds the Plaintiffs again that the purpose of this limited discovery is to

respond to the arguments already raised in the Defendants’ converted Motion for Summary

Judgment, not to engage in general discovery of a potential underlying claim.

[¶13]     The Defendants request to be able to serve interrogatories and production of document

requests on all nine Plaintiffs “in order to analyze the legal claims against the respective

defendants, and each plaintiffs’ claimed damages.” Doc. No. 152, p. 1. However, the Court finds

it unnecessary for the Defendants to send 12 interrogatory questions and 12 production of

document requests to each of the nine named Plaintiffs. The Amended Complaint, previously filed

declarations of the named-Plaintiffs, and other documents in the record outline each Plaintiffs’

version of the events, claims, and alleged injuries. It is the Defendants’ decision as to which of the

Plaintiffs need to be served with these discovery requests, but the Court will only allow five (5)

sets (not to exceed 12 interrogatories and 12 production of document requests, including subparts

for both) to be served in total. The Court will, however, extend the Plaintiffs’ plan of sending

discovery requests to three individuals or entities, to include twenty (20) interrogatories and thirty

(30) production of document requests to the Defendants if they so wish.

                                          CONCLUSION

[¶14]     The Court understands the parties possible desire to utilize the discovery procedures to

conduct a full investigation of all matters in this case, and had this case progressed in the normal

course, that may be permissible and encouraged. Here, however, the Court must remind the parties

the pertinent issues for purposes of this converted Motion for Summary Judgment have already



                                                  6
        Case 1:16-cv-00406-DMT-ARS Document 154 Filed 09/21/20 Page 7 of 7




been asserted and narrowed. Therefore, the Court must also narrow the scope of discovery to

ensure the Court is only considering those facts and arguments relevant to this specific Motion.

“Rule 56(d) . . . allows a court, on a proper motion for summary judgment, to frame and narrow

the triable issues if the court finds that such an order would be helpful to the progress of the

litigation.” Capitol Records, Inc. v. Progress Record Distrib., Inc., 106 F.R.D. 25, 29–30 (N.D. Ill.

1985). The Court will schedule a status conference with the parties following this Order to discuss

deadlines for this limited discovery and other pertinent deadlines.

[¶15]     In conclusion, the Court ORDERS limited discovery as follows:

            a. The Plaintiffs, as a group, and the Defendants, as a group, shall be allowed to
               conduct (5) total depositions of individuals or entities, excluding those in (b).
            b. The Plaintiffs, as a group, and the Defendants, as a group, shall be allowed to serve
               two (2) total subpoenas, either for third-party depositions or for records and
               documents.
            c. The Plaintiffs, as a group, and the Defendants, as a group, shall be allowed to serve
               three (3) total individuals or entities with twenty (20) interrogatories and thirty (30)
               production of document requests OR five (5) total individuals each with twelve (12)
               interrogatories and twelve (12) production of document requests.

[¶16]     IT IS SO ORDERED.

          DATED September 21, 2020.


                                                       Daniel M. Traynor, District Judge
                                                       United States District Court




                                                  7
